Citation Nr: 0708737	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  99-13 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for a scar of the 
right lower extremity (residual to debridement of 
cellulitis), currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than April 24, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD) with major depressive disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied entitlement to a disability evaluation in 
excess of 10 percent for a scar of the right lower extremity 
(residual to debridement of cellulitis).  The veteran also 
appealed a March 2001 rating action that denied service 
connection for bilateral hearing loss, and that assigned a 
100 percent disability evaluation for PTSD, effective from 
April 24, 1998.  By a rating action dated in July 2004, the 
10 percent disability evaluation assigned the scar of the 
right lower extremity was increased to 30 percent effective 
from September 1997, which was the veteran's date of claim.

The Board most recently remanded the appeal in June 2006 for 
the purpose of curing a due process deficiency.  The matter 
was returned to the Board for further appellate 
consideration.

A personal hearing was conducted between the veteran and a 
Veterans Law Judge in September 2003.  The veteran was 
advised in a May 2006 letter that he was entitled to an 
additional hearing, as the Board no longer employed the 
Veterans Law Judge who conducted the September 2003 hearing.  
See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2006).  In a response received by the Board in June 2006, 
the veteran indicated that he wished to testify at a new 
hearing (videoconference) before a Veterans Law Judge.  The 
veteran testified before the undersigned via videoconference 
in September 2006.  Transcripts of the September 2003 and 
September 2006 hearings are associated with the claims file.

The issue of an effective date earlier than April 24, 1998, 
for the grant of service connection for PTSD with major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  On VA examination in June 2004, the veteran's bilateral 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; his speech recognition scores were 96 percent in 
his right ear and 96 percent in his left ear.

2.  The veteran is receiving the maximum schedular rating for 
incomplete paralysis of the interior tibial nerve; and, there 
is no evidence that the scar of the veteran's right lower 
extremity is unstable, tender/painful, limits function, or 
that it exceeds 144 square inches.  


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss 
disability that is related to his active service. 38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385 (2006).

2.  The criteria for an increased evaluation for a scar of 
the right lower extremity (residual to debridement of 
cellulitis) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001), Diagnostic Code 
7801, 7802, 7803, 7804, 7805, 4.120, 4.123, 4.124a, 
Diagnostic Code 8524 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
in letters dated in March 2001, March 2003, and January 2004.  
The RO's notice letters informed the veteran that he could 
provide evidence to support his claims or location of such 
evidence and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim for service connection for bilateral hearing 
loss and no disability rating or effective date will be 
assigned, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With respect to the veteran's claim for an increased rating 
for his scar, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim.  While the veteran was never provided a VCAA 
letter clearly outlining the criteria for establishing 
effective dates, the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  See Dingess/Hartman v. Nicholson; 
see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Further, as the veteran was granted service connection for 
the claimed disability and assigned a disability evaluation 
and initial effective date, the Secretary had no obligation 
to provide further notice under the statute.  Dingess/Hartman 
v. Nicholson.  Moreover, the veteran was provided notice of 
the regulations for evaluating his scar in the May 1999 
statement of the case and supplemental statements of the case 
dated in March 2003, April 2003, August 2004, September 2004, 
April 2005, and September 2005 and he has not otherwise 
argued failure of notice.  As such, any defect with respect 
to the content of the notice requirement was non-prejudicial.   
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claims.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with the claims 
folder.  The evidence of record also includes inpatient and 
outpatient treatment records from VA and non-VA healthcare 
providers including, but not limited to, Pioneer Memorial 
Hospital, St. Charles Medical Center, the Portland VA Medical 
Center (VAMC), and the Roseberg VAMC.  No other VA or non-VA 
medical records have been identified.  A decision from the 
Social Security Administration (SSA) has been obtained along 
with the records and reports the SSA considered in making it 
decision.  The veteran has been afforded multiple VA 
examinations.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet.App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Upon review, both service medical records and post-service 
medical records are negative for hearing loss disability.  
Post service medical evidence includes the report of a June 
2004 VA audiology examination.  The examination indicated the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
10
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner indicated that the veteran's hearing was within 
normal limits per VA guidelines.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent." 38 C.F.R. § 3.385 (2006).  

Considering the results of the June 2004 VA examination, 
which is the most recent audiology examination, it is clear 
that the veteran does not currently suffer from a hearing 
loss disability for VA benefit purposes.  His puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, were 
less than 40 in all frequencies, and he did not show puretone 
thresholds of 26 or more in 3 or more frequencies in either 
ear.  His scores on the Maryland CNC Test were not less than 
94 percent in either ear. The veteran has not identified any 
post-service testing revealing the presence of hearing loss 
disability for VA compensation purposes.

The Board has carefully reviewed the veteran's service 
medical records and notes of audiology examination reports.  
The Board observes that none of the examinations showed an 
auditory threshold in any of the pertinent frequencies to be 
40 decibels or greater nor did any of the examinations show 
auditory thresholds of 26 decibels or greater for at least 
three of the pertinent frequencies.  None of the examinations 
indicate that speech recognition scores using the Maryland 
CNC Test were less than 94 percent.

The above findings fail to demonstrate hearing loss 
disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board 
acknowledges that a lack of evidence that the veteran 
exhibited hearing loss disability during service is not fatal 
to his claim.  The laws and regulations do not require 
inservice complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  However, in the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Based 
on the above, the Board finds that the veteran has presented 
no competent medical evidence showing a hearing loss 
disability for VA purposes.  Since there is no current 
hearing loss disability, service connection for hearing loss 
is not warranted.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that he 
suffers from more significant hearing loss than testing 
reflects.  However, the Board must rely upon the objective 
results of authorized audiological examination under 38 
C.F.R. § 3.385.  See Colvin v. Derwinski, 1 Vet. App. 174, 
175 (1991) (the Board cannot base its decisions on its own 
unsubstantiated medical opinions).  Moreover, while the 
veteran as a lay person is competent to provide evidence 
regarding symptomatology, he is not competent to provide 
evidence regarding the clinical status of his current hearing 
capability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board also acknowledges that the veteran has cited 
inservice noise exposure as possibly damaging his hearing.  
As noted above, for service connection to be granted there 
must be a current disability resulting from a condition or 
injury in service.  See Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Brammer, supra.  Here, even if the Board assumes that 
the veteran was exposed to loud noises in service, there is 
no competent medical evidence that the veteran has a 
bilateral hearing loss disability.  In the absence of proof 
of a present disorder there can be no valid claim.

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
hearing loss disability.  As such, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has bilateral hearing loss disability for VA 
purposes.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2006).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would over compensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  See Esteban v. Brown.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Service connection for the residuals of cellulitis, status 
post debridement, was granted in June 1995.  A 10 percent 
disability evaluation was assigned for a tender and painful 
superficial scar under Diagnostic Code 7804.  In March 2001, 
the 10 percent evaluation was increased to 30 percent, 
effective from September 1997 (date of claim).  As a result 
of the neurological manifestations (reflex sympathetic 
dystrophy) related to the right lower extremity scar, the 
veteran's 30 percent disability rating was assigned by 
analogy under Diagnostic Code 8524.  

Diagnostic Code 8524 provides for the evaluation of injury to 
the tibial nerve.  A 30 percent rating is provided for severe 
incomplete paralysis.  A maximum 40 percent evaluation is 
warranted for complete paralysis of the internal popliteal 
(tibial) nerve, with plantar flexion lost, frank adduction of 
foot impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8524.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The most recent competent evidence of the veteran's symptoms 
is provided in the March 2005 VA examination report.  The 
veteran had a hyperpigmented area on the anterior, right 
lower extremity, that measured 7 by 9.8 inches with a scar in 
the superior area that measured 3.14 inches by .39 inches.  
The scar was superficial.  There was no evidence of loss of 
underlying tissues.  The veteran reported that he had not had 
any episodes of repeated breakdown, infection, or ulceration 
since 2001.  The area was non-tender.  However, he complained 
of dysesthesias with a pins and needles sensation over the 
area of hyperpigmentation.  He stated that the area was 
continuously achy on a scale of 4/5 out of 10.  He said the 
area was very sensitive to extremes of cold or heat.  The 
examiner indicated that the scar did not result in any 
functional impairment.  A nerve conduction study was entirely 
normal without evidence of entrapment, radiculopathy, or 
peripheral neuropathy.  Referencing the veteran's VA 
treatment records, the examiner stated that the findings were 
most consistent with reflex sympathetic dystrophy due to 
history of cellulitis.  The examiner rated the symptoms of 
reflex sympathetic dystrophy as moderately severe.  The 
report of the veteran's September 1997 dermatology 
examination makes similar findings.  

Additional records show that the veteran was admitted to 
Pioneer Memorial Hospital in July 2001 for complaints of 
pain, swelling, and redness extending proximally to the knee.  
The veteran reported at that time that he had recently been 
to the Philippines and had suffered an abrasion over the 
medial aspect of the right ankle while swimming on a coral 
beach.  He said he developed the pain approximately two days 
after suffering the abrasion, and that he was administered 
antibiotics at a clinic in Manila.  He subsequently developed 
superficial blistering and weeping sores and was advised to 
seek more extensive treatment.  He was hospitalized at 
Pioneer for triple antibiotic coverage and discharged in less 
than a week.  


Based on the foregoing, the Board finds that the criteria to 
support a disability rating greater than 30 percent for the 
veteran's scar of the right lower extremity (residual to 
debridement of cellulitis) have not been met.  The evidence 
shows that the neurological symptoms (reflex sympathetic 
dystrophy) that are ascribed to the veteran's scar consist of 
complaints of sensory disturbance and constant pain.  As 
noted above, 38 C.F.R. § 4.123 clearly states that a 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The 30 
percent disability rating that the veteran is receiving for 
the scar of the right lower extremity under Diagnostic Code 
8524 is therefore the maximum rating assignable under that 
Code.

Keeping in mind the Court's holding in Esteban v. Brown, the 
Board has considered the question as to whether a separate 
disability evaluation could be assigned for relevant skin 
regulations pertaining to scars.  Prior to August 30, 2002, 
Diagnostic Code 7803 provided that a 10 percent evaluation 
was warranted for superficial, poorly nourished scars with 
repeated ulceration.  Diagnostic Code 7804 provided that a 10 
percent disability evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
Scars could also be rated under Diagnostic Code 7805 based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7803, 7804, 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Superficial scars that do not 
cause limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches (77 sq. cm.). 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  The revised criteria continue to provide that 
scars are otherwise rated based on limitation of function of 
affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a separate, compensable rating for scar of the veteran's 
right lower extremity.  The June 2004 VA examination 
indicated that the residual scar was non-tender.  Further, as 
the veteran is already receiving a 30 percent rating under 
Diagnostic Code 8524 based on his complaints of dysesthesias 
with a pins and needles sensation and aching, the Board finds 
that the assignment of a separate rating under Diagnostic 
Code 7804 would amount to pyramiding.  The scar also measured 
far less than 144 square inches in length and there was no 
limitation of function due to the scar.  Finally, there was 
no evidence of repeated breakdown, infection, or ulceration.  
The Board recognizes that the veteran was seen in July 2001 
for complaints of pain of the right lower extremity with 
superficial blistering and weeping sores.  However, rather 
than being recurrent or chronic, the blistering and weeping 
only occurred once for a few weeks during the entire 10 year 
appeal period.  There is also strong evidence suggesting that 
the infection that the veteran experienced in his right lower 
extremity was the result of an intercurrent injury/infection 
(suffering an abrasion while swimming around coral).  The 
criteria for a separate, compensable rating for a scar of the 
right lower extremity (other than reflex sympathetic 
dystrophy) have not been met.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased evaluation for a scar of the 
right lower extremity (residual to debridement of cellulitis) 
is denied.




REMAND

During his September 2006 personal hearing, the veteran 
argued that the symptoms of his PTSD prevented him from 
initiating an appeal of a June 1995 rating decision that 
denied service connection for PTSD.  He said he was 
hospitalized during much of the one year appeal period.  He 
asked the Board to consider that findings of an April 1995 VA 
report that assigned him a score of 20 on the Global 
Assessment of Functioning (GAF) scale.  He also pointed out 
that the Social Security Administration had found him to be 
totally disabled due to his psychiatric disability since 
1995.  

For the purposes of determining whether a claimant filed 
timely appeal, equitable tolling is available where a veteran 
is able to show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs or unable to function in society.  
Barrett v. Principi (Barrett III), 466 F.3d 1035 (Fed. Cir. 
2006).  In that regard, the Court recently held in Hunt v. 
Nicholson, 04-1970 (U.S. Vet. App. Dec. 13, 2006) that the 
principals of equitable tolling as outlined in Barrett III 
apply to appeals made to the Board.  In order to avoid 
prejudicing the veteran, the issue of the veteran's 
competence during the one year period following notice of the 
June 1995 decision is referred to the AMC for initial 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

As noted above, the veteran argues that he was "extremely 
mentally ill" during the one year period when he could have 
filed a notice of disagreement with the June 1995 rating 
decision, and that he was also hospitalized for much of that 
period.  He identified specific records/evidence that he 
believes will support his contention that he was mentally 
incompetent.  However, on review of evidence during this 
timeframe, the Board finds records that appear to contradict 
the veteran's argument.  


Specifically, the Board's attention is drawn to a May 1995 
VAX report that assigned the veteran a GAF score of 45, and 
that found him capable of handling his funds.  There were 
also records from Pioneer Memorial Hospital dated between 
March and June 1996 that describe the veteran's mental 
condition as improving.  

In view of the foregoing, the Board finds itself unable to 
render an informed decision on the true nature and severity 
of the veteran's PTSD from July 5, 1995, and July 5, 1996 
(the one year period following notice of the June 1995 
decision). The discrepancies between the aforementioned 
records and reports are too extreme to be rationalized.  The 
status of a disability is a medical determination which must 
be made from the records, without resort to independent 
medical judgment of the Board.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Further, Barrett III, the Federal Circuit 
held that a VA examination was warranted to determine whether 
the veteran's mental disability prevented him from filing a 
timely appeal.  A psychiatric opinion is needed to provide 
this clarification.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain a VA psychiatric 
opinion to determine the nature and extent 
of the veteran's psychiatric disability 
for the period between July 5, 1996 and 
July 5, 2006.  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner, and the opinion must reflect 
that the claims folder was reviewed.  

Based upon a review of the claims folders, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability (as likely as not) 
that the veteran's psychiatric disability 
rendered him incapable of rational thought 
or deliberate decision making or incapable 
of handling his own affairs for the entire 
period between July 5, 1996 and July 5, 
2006.  The rationale for all opinions 
expressed must be provided with discussion 
of the pertinent evidence considered.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
on appeal.  The AOJ should consider 
whether the principals of equitable 
tolling of the June 1995 rating decision 
that initially denied service connection 
for PTSD apply to the veteran's appeal.  
In so deciding, the AOJ should determine 
whether the symptoms of the veteran's 
rendered him mentally incompetent and 
prevented him filing a timely notice of 
disagreement to the June 1995 rating 
decision.  All applicable laws and 
regulations should be considered.  

3.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since the 
September 2005 Supplemental Statement of 
the Case and discussion of all pertinent 
laws and regulations.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


